DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano (2007/0176265).  Takano discloses a substrate processing apparatus (SEE Figure 1) including a process chamber (6-9) in which a substrate is processed, a heater (SEE [0127]) installed in the process chamber and capable of heating a substrate to a predetermined temperature, a vacuum transfer chamber (5) (SEE [0056]) connected to the process chamber, a transfer robot (13, 31) installed in  by a transfer robot (13, 31) installed in the vacuum transfer chamber connected to the process chamber, and reading transfer information corresponding to process information applied to the substrate from a memory device (SEE [0062]) in which plural pieces of the process information on a process content of the substrate and plural pieces of the transfer information of the transfer robot corresponding to the plural pieces of the process information are recorded, and controlling the transfer robot to transfer the substrate based on the read transfer information (SEE [0034]).  In re claim 13, Takano further .

Claim(s) 1, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelatos et al (9,230,835).  Gelatos et al discloses a substrate processing apparatus (100) including a process chamber (112, 114, 116, 118, 132, 134, 138) in which a substrate (202) is processed, a heater (SEE column 8, lines 28-33) installed in the process chamber and capable of heating the substrate at a predetermined temperature, a vacuum transfer chamber (110) (SEE column 3, lines 3-20) connected to the process chamber, a transfer robot (111) installed in the vacuum transfer chamber and configured to transfer the substrate, a load lock chamber (102, 104) connected to the vacuum transfer chamber; a memory device (356) in which plural pieces of process information on a process content of the substrate and plural pieces of transfer information of the transfer robot corresponding to the plural pieces of the process information are recorded (SEE column 9, line 56 – column 10, line 7), and a controller (150,350) capable of controlling the transfer robot to transfer the substrate based on the  by a transfer robot installed in the vacuum transfer chamber connected to the process chamber (SEE column 3, lines 3-20), and reading transfer information corresponding to process information applied to the substrate from a memory device (356) in which plural pieces of the process information on a process content of the substrate and plural pieces of the transfer information (SEE column 9, line 56 – column 10, line 7) of the transfer robot corresponding to the plural pieces of the process information are recorded, and controlling the transfer robot to transfer the substrate based on the read transfer information (SEE column 6, line 56 – column 7, line 12).

Claim(s) 1, 5, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano (9,353,438).


Sano discloses a substrate processing apparatus (1) including a process chamber (PM1-PM4) in which a substrate is processed, a heater (SEE column 4, lines 53-57) installed in the process chamber and configured to heat the substrate at a predetermined temperature, a vacuum transfer chamber (TM) connected to the process chamber, a transfer robot (AR) installed in the vacuum transfer chamber and configured to transfer the substrate, a load lock chamber (VL1, VL2) connected to the vacuum transfer chamber, a memory device (92, 93) in which plural pieces of process information on a process content of the substrate and plural pieces of transfer information of the transfer robot corresponding to the plural pieces of the process information are recorded (SEE column 5, lines 12-18), and a controller (CNT) .

Claim(s) 1-5, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kodama et al (9,620,402).  Kodama et al discloses a substrate processing apparatus (1) including a process chamber (12) in which a substrate is processed, a heater (SEE column 15, lines 22-30) installed in the process chamber and capable of heating the substrate to a predetermined temperature, a vacuum transfer chamber (11) connected to the process chamber (SEE column 3, lines 64-65), a transfer robot (17) installed in the vacuum transfer chamber and capable of transferring the substrate, a load lock chamber (3A & 3B) connected to the vacuum transfer chamber, a memory device (54) in which plural pieces of process information on a process content of the substrate and plural pieces of transfer information of the transfer robot corresponding to the plural pieces of the process information are recorded (SEE column 9, lines 1-9), and a controller (5) capable of controlling the transfer robot to transfer the substrate based on the transfer information corresponding to the process information applied to the substrate (SEE column 8, line 50 – column 9, line 41).  In re claim 2, Kodama et al discloses that the controller is capable of controlling the transfer robot by setting a loading speed of the substrate at the time of loading the substrate into the process chamber and an unloading speed of the substrate at the time of unloading the substrate from the process chamber based on the transfer information (SEE column 14, lines 41-51).  In re claims 3 & 4, Kodama et al implicitly discloses that the loading speed before processing the substrate in the process chamber and the unloading speed after processing the substrate in the process chamber are set differently from each other  by a transfer robot installed in the vacuum transfer chamber connected to the process chamber; and reading transfer information corresponding to process information applied to the substrate from a memory device (54) (SEE column 9, lines 1-9) in which plural pieces of the process information on a process content of the substrate and plural pieces of the transfer information of the transfer robot corresponding to the plural pieces of the process information are recorded, and controlling the transfer robot to transfer the substrate based on the read transfer information (SEE column 8, line 50 – column 9, line 41).

Allowable Subject Matter
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                             March 10, 2021